THE COURT
delivered the following opinion, (nem. con.):—
Upon the above state of the case, the court is of opinion that the plaintiffs cannot recover in this action. The indorsement to the Bank of Columbia, the then last indorsee, being filled up before the commencement of the suit, the Bank of the United States had no legal cause of action upon the note when the suit was brought. The subsequent in-dorsement by Mr. Frye, as president of the Bank of Columbia, (if he had authority to indorse it, on which point the court gives no opinion,) did not alter the plaintiffs’ legal cause of action at the time the suit was brought. It could only authorize a new action; and, even if it would support this suit, it was not filled up when offered in evidence upon the last trial.